This opinion is subject to administrative correction before final disposition.




                                  Before
                    HOLIFIELD, STEWART, and HACKEL
                         Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                        v.

                           Daemon D. ADAMS
                   Lance Corporal (E-3), U.S. Marine Corps
                                    Appellant

                               No. 202200138

                           _________________________

                            Decided: 26 October 2022

     Appeal from the United States Navy-Marine Corps Trial Judiciary

                                 Military Judge:
                                 Angela J. Tang

 Sentence adjudged 31 March 2022 by a special court-martial convened
 at Marine Corps Base Quantico, Virginia, consisting of a military judge
 sitting alone. Sentence in the Entry of Judgment: confinement for 85
 days and a bad-conduct discharge. 1

                             For Appellant:
                   Commander Kyle C. Kneese, JAGC, USN




 1   Appellant was awarded 69 days of pretrial confinement credit.
                 United States v. Adams, NMCCA No. 202200138
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     MARK K. JAMISON
                                     Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2